Citation Nr: 0023004	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, rated 20 percent disabling prior to August 1992.

2.  Entitlement to an increased evaluation for a right knee 
disability, rated 30 percent disabling as of August 1992.

3.  Entitlement to a total rating for compensation based on 
surgery and convalescence at the Hamot Medical Center from 
October 26 to November 2, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1974 to August 
1975.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1990 and later RO rating decisions that denied an 
increased evaluation for the right knee disability (rated 
20 percent); denied an extension of a total rating for 
compensation based on surgery and convalescence for the right 
knee disability beyond October 31, 1989; and denied an 
extension of a total rating for compensation based on surgery 
and convalescence for the right knee disability beyond June 
30, 1990.  In February 1992, the Board remanded these issues 
to the RO for additional development.

A February 1993 RO rating decision, pursuant to an 
administrative review of the veteran's case by the VA 
Director of Compensation & Pension Service in December 1992, 
assigned a total rating for compensation based on surgery on 
September 26, 1989, and subsequent convalescence for the 
right knee disability through January 31, 1990; assigned a 
total rating for compensation based on surgery on May 7, 
1990, and subsequent convalescence through August 31, 1990; 
assigned a total rating for compensation based on surgery on 
May 10, 1991, and subsequent convalescence from this date 
through July 31, 1992; and than assigned a 30 percent 
evaluation for the right knee disability from August 1992.  
RO rating decisions in December 1993 and June 1994 assigned a 
total rating for compensation based on surgery on January 20, 
1993, and subsequent convalescence from this date through 
April 30, 1993.  A March 1995 RO decision determined that the 
veteran had not submitted a timely claim for a total rating 
for compensation based on surgery and convalescence at the 
Hamot Medical Center from October 26 to November 2, 1992.  
The veteran appealed the March 1995 RO determination and the 
denial of a total rating based on surgery and convalescence 
beyond April 30, 1993.

In November 1997, the Board found that the claims for an 
extension of a total rating for compensation based on surgery 
and convalescence beyond October 31, 1989, and beyond June 
30, 1990 had been resolved and were no longer matters for 
appellate consideration.  At that time, the Board remanded 
the issues of entitlement to an increased evaluation for the 
right knee disability; whether the claim for a total rating 
based on hospitalization at Hamot Medical Center from October 
26 to November 2, 1992, was timely filed; and entitlement to 
an extension of a total rating for compensation based on 
surgery and convalescence beyond April 30, 1993, to the RO 
for additional development.  An October 1998 RO rating 
decision extended the total rating for compensation based on 
surgery on January 20, 1993, and subsequent convalescence, 
through May 31, 1993.  Since the veteran was specifically 
seeking an extension of the total rating based on surgery and 
convalescence to this date, all the requested benefits have 
been granted with regard to this issue and it is no longer a 
matter for appellate consideration.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Under the circumstances in this case, the 
Board has now classified the issues as shown on the first 
page of this decision.

A February 2000 RO rating decision denied a total rating for 
the right knee condition based on surgery and convalescence 
in 1997.  The veteran submitted a notice of disagreement with 
this determination in April 2000 and the RO sent him a 
statement of the case in May 2000.  The veteran did not 
complete his appeal with this matter by submitting a 
substantive appeal.  Under the circumstances, the Board does 
not have jurisdiction over this issue and it will not be 
addressed.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The right knee disability was manifested primarily by 
patello-femoral replacement, X-ray findings of arthritis, 
painful motion, asymptomatic scars, noncompensable limitation 
of motion, occasional swelling, and occasional subluxation 
prior to August 1992; more than slight instability or 
compensable limitation of motion was not present prior to 
August 1992.

2.  The right knee disability is currently manifested 
primarily by total knee replacement, complaints of pain, 
slight instability, asymptomatic scars, and noncompensable 
limitation of motion; more than slight instability, 
compensable limitation of motion, ankylosis, impairment of 
the tibia and fibula, severe painful motion or severe 
weakness is not found.

3.  The veteran's claim, received in 1995, for a higher 
rating based on treatment at a private medical facility from 
October 26 to November 2, 1992 was timely filed; he did not 
undergo surgery for a service-connected disability during 
this period.



CONCLUSIONS OF LAW

1.  The criteria for a higher rating for patello-femoral 
arthritis of the right knee, status post patello-femoral 
replacement arthroplasty, rated 20 percent prior to August 
1992 except for periods when ratings were assigned based on 
surgery and convalescent, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Codes 5003, 5257, 5258, 5259, 5260, 5261 (1999).

2.  The criteria for a higher rating for total right knee 
replacement, rated as 30 percent disabling as of August 1992 
except for periods when ratings were assigned based on 
surgery and convalescence, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 
4.71a, Codes 5055, 5256, 5261, 5262 (1999).

3.  The claim for a total rating for the right knee 
disability based on hospitalization at Hamot Medical Center 
from October 26 to November 2, 1992, was timely filed; the 
criteria for a total rating based on surgery and 
convalescence during this period are not met.  38 C.F.R. 
§§ 3.104(d), 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations for a Right Knee 
Disability, Rated 20 Percent Disabling Prior to August 1992 
and 30 Percent Disabling as of August 1992

A.  Factual Background

The veteran had active service from November 1974 to August 
1975.

Service medical records shows that the veteran underwent a 
medical board evaluation in May 1975.  The report of this 
evaluation shows that he twisted his right knee in December 
1974 and underwent surgery in February 1975.  There was 
significant erosion at the medial femoral condyle, consistent 
with moderately recent fracture, and there were cartilaginous 
loose bodies in the knee.  Because of instability of the 
patella and the configuration of the lateral femoral condyle, 
a modified Hauser procedure was done with the patellar tendon 
being reattached one centimeter medially and .5 centimeter 
distally to its original attachment with 2 screws.  The 
veteran continued to have significant right knee pain and he 
was found unfit for further military service due to traumatic 
lateral dislocation of the right patella with osteochondral 
fracture of the patella.  A secondary diagnosis was post 
traumatic patellofemoral arthritis.

A March 1980 RO rating decision granted service connection 
for residuals of surgery to the right knee.  A 20 percent 
evaluation was assigned for this condition under diagnostic 
code 5257, effective from December 11, 1979.  The 20 percent 
evaluation for the right knee disability remained unchanged 
until 1989 when a total rating was assigned for this 
condition based on surgery and convalescence.  Thereafter, 
the right knee condition was rated as 20 percent disabling 
until August 1992 when the rating was increased to 30 percent 
except for periods when total ratings were assigned based on 
right knee surgeries and convalescence.  The right knee 
disability is the veteran's only service-connected 
disability.

VA and private medical reports show that the veteran was 
treated and evaluated for right knee problems from the late 
1980's to 2000.  The more salient medical reports with regard 
to the claims being considered in this appeal are discussed 
in the appropriate sections of this decision.

Private medical reports of the veteran's treatment from 1986 
to 1990 show that he was seen for right knee problems.  A 
report of his treatment in July 1989 notes that he had right 
knee effusion following an accident at work.  A history of 
dislocation of the patella was noted.  There was no 
instability, medial or lateral.  X-rays showed patellofemoral 
arthritis.  The diagnosis was acute hemarthrosis after sprain 
at work.

A private medical report shows that the veteran underwent 
debridement of the patella of the right knee with excision of 
posterior horn tear of right medial meniscus on September 26, 
1989.  The diagnoses were grade III chondromalacia of medial 
facet of the right patella; and posterior horn tear of the 
right medial meniscus.

The veteran underwent a VA medical examination in December 
1989.  He complained of pain and swelling of the right knee 
that produced functional impairment.  An orthopedic 
consultation showed no swelling or malalignment of the right 
knee.  There was a well-healed surgical scar.  There was no 
loss of motion of the right knee.  There was no pain or 
tenderness.  There was slight lack of power on full 
extension.  X-rays of the right knee revealed chronic 
osteophytic changes present along the medial aspect of the 
femoral tibial joint space as well as superiorly in the 
patellofemoral joint space.  No other significant bone or 
joint abnormalities were found.

Private medical reports show that the veteran underwent 
insult type proximal realignment of the right knee on May 7, 
1990.  The diagnosis was subluxating, right patella.

Private medical reports show that the veteran underwent 
custom made patellofemoral replacement and lateral 
retinacular release of the right knee on May 10, 1991.  The 
diagnosis was patellofemoral arthritis of the right knee.

The veteran underwent a VA medical examination in May 1992.  
He complained of a painful right knee and of swelling.  
Examination of the right knee showed a well-healed medial 
parapatellar surgical incision.  It was not tender and there 
was no keloid formation.  Arthroscopic portal scars were also 
noted.  There was some quadriceps atrophy.  There was no 
swelling.  There was no malalignment.  The knee was stable, 
however, when the knee went from flexion to extension, the 
patella jumped which caused pain.  The patella tracked 
normally from extension to flexion.  There appeared to be a 
gap in the lateral capsular ligament, paralleling the 
patellar tendon.  There was no tibial tubercle tenderness.  
There was no swelling of the infrapatellar bursa.  There was 
no crepitation.  Range of motion was extension of 175 degrees 
and flexion of 130 degrees.

A private medical report dated in May 1992 shows that the 
veteran underwent examination of his right knee. There was a 
well-healed antero-medial arthrotomy incision measuring 22 
centimeters in length.  There was a lateral T-shaped joint 
line incision.  Range of motion was extension to 10 degrees 
and flexion of 105 degrees.  There was no ligamentous laxity 
to varus or valgus stress testing at zero or 30 degrees.  
Anterior Draw and Lachman tests were negative.  Pivot shift 
and McMurray tests could not be performed secondary to 
patello-femora discomfort.  There was prominence of the 
patella.  At approximately 45 degrees of flexion, there was a 
palpable popping and snapping noted about the medial joint 
line that could be secondary to scar tissue formation of the 
patellar tendon mechanism as it rolled over the edge of the 
femoral component.  The diagnosis was chronic patello-femoral 
arthritis, status post patello-femoral replacement 
arthroplasty.

Private medical reports show that the veteran underwent 
removal of right total patella and replacement with 
patellectomy on January 20, 1993.  The diagnosis was removal 
of right total patella, replacement with patellectomy.

The veteran underwent a VA medical examination in November 
1993.  He complained of pain in the right knee.  Examination 
of the right knee revealed a well-healed medial parapatellar 
surgical scar along with arthroscopic portal scars.  There 
was no swelling or malalignment.  Range of motion was 
extension of approximately 160 degrees and flexion of 80 
degrees.  There was no noticeable quadriceps atrophy.  The 
veteran was able to extend the knee against gravity.  The 
entire knee joint area was tender to palpation.  The patella 
was absent.  The diagnosis was internal derangement of the 
right knee with post patellectomy.

Private medical reports show that the veteran underwent 
posterior stabilization of the right knee and right total 
knee arthroplasty on April 20, 1994.  The diagnosis was 
degenerative joint disease of the right knee, status post 
patellectomy.

In correspondence dated in May 1997, the veteran asserted 
that he had injured his right knee at work in February 1997 
and had been unable to work since then.

Private medical reports of the veteran's treatment in 1997 
reveal that he was seen primarily for low back problems 
following an injury at work.

A VA medical report dated in March 1998 notes that the 
medical records were reviewed by a physician.  This physician 
opined that the veteran's unemployment at that time was not 
the result of his right knee disability.

A private medical report dated in November 1998 notes that 
the veteran had L4-5 radiculopathy and a total right knee 
replacement.  It was noted that he had been off work since 
April 1998 because of both disabilities.

The veteran underwent a VA medical examination in August 
1999.  He complained of instability, pain, and swelling of 
the right knee.  Examination of the right knee revealed the 
presence of a surgical parapatellar scar of approximately 14 
inches.  There was a second scar overlying the tibial 
tubercle of about 3 inches.  There were also arthroscopic 
portal scars.  The scars were not tender.  There was no 
keloid formation found.  There was slight swelling.  There 
was no intraarticular fluid.  Range of motion was 5 degrees 
of extension and flexion of 80 degrees.  Some crepitation was 
noted on motion.  There was satisfactory power and extension 
against gravity.  The knee was unstable anteriorly and 
posteriorly.  There were no areas of tenderness or 
induration.  The impression was total right knee replacement.

The veteran underwent a VA medical examination in March 2000.  
He complained of some aching of the right knee.  Examination 
of the right knee showed that he ambulated with a cane with a 
right leg limp.  He was able to stand for a few minutes, full 
weight bearing without the use of the cane.  There was no 
malalignment.  There was some swelling, but no actual 
intraarticular fluid.  There were well-healed scars with no 
keloid formation.  Range of motion was 5 degrees of extension 
and 80 degrees of flexion.  There was slight crepitation on 
motion as well as stiffness.  He was able to hold the knee in 
extension throughout gravity and some external force.  There 
was slight instability anteriorly and posteriorly.  There 
were no tender areas.  The impression was total right knee 
replacement.  The examiner noted that there was no weakness 
or pain that affected the motion of the right knee, but that 
pain did somewhat affect stability and that there would be 
some functional loss in long periods of walking or standing.  
It was noted that the veteran could do any type of sedentary 
work.  


B.  Legal Analysis

The veteran's claims being considered in this appeal are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.                                                                                                                                                     
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated be rated by analogy 
to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, diagnostic code 
5055.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
diagnostic code 5003.  With any form of arthritis, painful 
motion is an important factor.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 and 20 degrees.  A 50 percent rating 
requires that the knee be fixed in flexion at an angle 
between 20 and 45 degrees.  A 60 percent evaluation requires 
extremely unfavorable ankylosis.  Ankylosis is considered to 
be extremely unfavorable when the knee is fixed in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, 
diagnostic code 5256.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, diagnostic code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
diagnostic code 5258.  Symptoms due to the removal of the 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a diagnostic code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, diagnostic code 5260.  
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, diagnostic code 5261.  The standard ranges of motion 
of the knee are zero degrees extension and 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, diagnostic code 
5262.

A review of the record show that the veteran's right knee 
disability has been rated 20 percent disabling prior to 
August 1992 and 30 percent thereafter, except for periods 
when total ratings were assigned based on surgery and 
convalescence.  The medical evidence reveals that the veteran 
has undergone various right knee surgeries from 1989 to 1994 
for specific right knee problems and the total ratings 
assigned for this condition during these periods compensate 
the veteran for the temporary exacerbations of the right knee 
condition at those times.

The medical evidence indicates that the veteran underwent VA 
medical examinations in December 1989 and May 1992.  The 
reports of those examinations reveal that the right knee 
disability was manifested primarily by complaints of pain, X-
ray findings of arthritis, asymptomatic surgical scars, and 
slight noncompensable limitation of motion.  These reports 
and the other evidence does not reveal the presence of any 
significant instability of the right knee, but do show that 
he underwent surgery in May 1990 because of subluxation 
problems and that he underwent patello-femoral replacement in 
May 1991.  The evidence also indicates the presence of 
occasional swelling of the right knee, but without 
intraarticular fluid.  Under the circumstances, the Board 
finds that the veteran's right knee disability is best 
evaluated under diagnostic codes 5003, 5257, and 5260 or 5261 
prior to August 1992.  

The overall medical findings of record prior to August 1992 
support no more than a total 20 percent evaluation for the 
right knee disability, one 10 percent rating for this 
condition based on slight occasional subluxation under 
diagnostic code 5257 and another 10 percent rating for 
noncompensable limitation of the right knee with painful 
motion under diagnostic code 5003 with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, dealing with 
functional impairment due to pain.  VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes that 
limitation of extension of the right knee was limited to 10 
degrees at the time of a private medical examination which 
was also conducted in May 1992, but this finding is not 
supported by the overall medical evidence of record that 
indicates no limitation of extension of the right knee to a 
compensable degree under the criteria of diagnostic code 
5261.  Since the surgical scars are asymptomatic, separate 
compensable ratings for the scars under diagnostic codes 
7803, 7804 or 7805 are not warranted.  Nor does the evidence 
show symptoms that produce more than slight subluxation of 
the right knee or compensable limitation of the right knee 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 to support the assignment of a combined rating higher 
than 20 percent for the right knee disability prior to August 
1992.  The preponderance of the evidence is against the claim 
for a rating higher than 20 percent for the right knee 
disability prior to August 1992, and the claim is denied.

After August 1992, the veteran underwent a total right knee 
replacement and the provisions of diagnostic code 5055 are 
for consideration in the determination of the current 
severity of the right knee disability.  Reports of the 
veteran's VA medical examinations in November 1993, August 
1999, and March 2000 show that the veteran's right knee 
disability is currently manifested primarily by slight 
noncompensable limitation of motion and instability, and 
pain.  The limitation of motion is primarily limitation of 
extension to 5 degrees that supports a zero percent rating 
under diagnostic code 5261, but a 10 percent for the 
arthritis of the right knee may be assigned with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995): and VAOPGCPREC 
9-98 (Aug. 14, 1998).  The instability of the right knee is 
slight and supports no more than another 10 percent 
evaluation for the right knee disability under diagnostic 
code 5257.  There is no ankylosis of the right knee or 
malunion or nonunion of the tibia and fibula to support 
ratings under diagnostic codes 5256 or 5262.  Hence, this 
condition is best rated under diagnostic code 5055.  The 
evidence does not show chronic residuals of total right knee 
replacement consisting of severely painful motion or severe 
weakness to support the assignment of a 60 percent evaluation 
for the right knee disability under diagnostic code 5055.  
The evidence indicates that the current 30 percent evaluation 
for the right knee disability best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim for a rating higher than 
30 percent for the right knee disability as of August 1992, 
and the claim is denied. 


II.  Entitlement to a Total Rating for Compensation based on 
Surgery and Convalescence at the Hamot Medical Center from 
October 26 to November 2, 1992

In correspondence dated in January 1995, the veteran 
requested a total rating for the right knee disability based 
on treatment at the Hamot Medical Center from October 26 to 
November 2, 1992.  A March 1995 RO decision denied this claim 
as untimely because it was not submitted within one year of 
the treatment.  The Board finds that this claim is 
essentially a claim for an increased rating for the right 
knee condition.  The evidence shows that a claim for an 
increased evaluation for the right knee condition was 
submitted in 1989 and was being adjudicated at the RO or the 
Board since then.  The veteran has the right to submit 
additional evidence during the processing of this claim, 
including when the case is at the RO from a Board remand.  
38 C.F.R. § 3.104(d) (1999); Kutscherowsky v. West, 12 Vet. 
App. 369 (1999).  Hence, the Board finds that the claim for a 
total rating for compensation based on surgery and 
convalescence at the Hamot Medical Center from October 26 to 
November 2, 1992 was timely filed.

The Board will now determine whether the veteran is entitled 
to a total rating for compensation based on surgery and 
convalescence at the Hamot Medical Center from October 26 to 
November 2, 1992.  While the RO processed this claim from the 
perspective of whether the claim was timely filed, the Board 
finds that it can now adjudicate this claim on the merits 
without prejudice to the veteran because the record shows 
that he has been provided with the applicable regulations and 
evidence with regard to this claim, and that he has 
consistently argued this claim on its merits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30 (1999).

A review of the evidence does not show that the veteran was 
hospitalized at the Hamot Medical Center from October 26, 
1992 to November 2, 1992 nor do the medical records of his 
treatment during this period show that he underwent right 
knee surgery.

Since the evidence does not show that the veteran underwent 
surgery for the right knee disability during the period from 
October 26 to November 2, 1992, he is not entitled to a total 
rating for compensation based on surgery and convalescence at 
the Hamot Medical Center from October 26 to November 2, 1992.  
The preponderance of the evidence is against this claim, and 
it is denied.  

Since the preponderance of the evidence is against the claims 
considered in this appeal, the benefit of the doubt doctrine 
is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased evaluation for the right knee disability, rated 
20 percent disabling prior to August 1992, is denied.

An increased evaluation for a right knee disability, rated 
30 percent disabling as of August 1992, is denied.

A total rating for compensation based on surgery and 
convalescence at the Hamot Medical Center from October 26 to 
November 2, 1992 is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 



